Huston, J.
delivered the opinion of the Court.
On the 16th of April, 1791, was passed an act of assembly entitled “ an act to confer on certain associations of the citizens of this commonwealth the powers and immunities of corporations or bodies politic in law,” and is in part as follows
“ Whereas a great portion of the time of the legislature has heretofore been employed in enacting laws to incorporate private associations ; and it would not only be more advantageous to the public, but also convenient to individuals, who are desirous of being so incorporated, that the same might lawfully be effected without an immediate application in all cases to the general assembly of this commonwealth: therefore be it enacted that,
Section 1. When any number of persons, citizens of this commonwealth, are associated or mean to associate, for any literary, charitable or religious purpose, and shall be desirous to acquire and enjoy the powers and immunities of a corporation or body politic in law, it shall and may be lawful for such persons to prepare an instrument in writing, specifying the objects, articles, conditions, and name, style or title, under which they have associated, or mean to associate, and exhibit and present the same to the attorney-general of the commonwealth, for the time being, *454who is hereby required to peruse and examine the said instrument ; and after such perusal and examination to transmit it with a certificate thereon endorsed, testifying his opinion of the lawfulness of the objects, articles, and conditions therein set forth and contained, unto the Supreme Court; and the said Court is hereby also required, thereupon to peruse and examine the said instrument, and transmit with a certificate thereon endorsed, testifying also the opinion of the said Court, touching the lawfulness of the objects, articles and conditions therein set forth and contained unto the governor of the commonwealth: and if the said attorney-general and said Court shall certify their opinion as aforesaid, to be, that the objects, articles and conditions in such instrument set forth and contained are lawful, the governor shall transmit the same to the Master of the Rolls, &c. &c.; • and they shall become a body corporate in law and in fact, by the name style and title in such instrument declared.”
The succeeding sections proceed to state the powers of such corporation, which are precisely those stated by Rlackstone and others to be the rights and powers incident to every corporation. The property to be held is by this law not to exceed £500 per annum.
By an act of the 3d April, 1833, a supplement to the above, the *provisons of the above act are extended to beneficial societies and associations, and to fire engine and hose companies; and the amount of property which may be owned may be two thousand dollars annum.
Some of the words used in the preceding acts would seem to give very extensive powers, but they have been considered as not admitting so large a construction as here contended for; in short as authorising this Court to certify only in cases where the articles, objects and conditions are those specified in the following sections, and as are incident to every corporation. In the first place, the Court cannot certify except in case of private associations; and in the next it is to prevent the necessity of making application to the legislature in all cases. In other words, the objects, articles and conditions, might be quite constitutional in a charter granted by act of assembly, and yet such as were not within the purview of this act. The word powers, is not added to the objects, articles and conditions in the first section; and when the association wishes for a power or powers, or authorities, not mentioned in this act, it must apply to the legislature. This Court can certify as far as the law gives power; but when an association asks not only to have the powers and rights specified in the act above cited, but other powers not there mentioned or alluded to, it requires of us what the law does not authorise us to do. For example, the fifth article in the proposed charter, is, “ the college *455shall have power to grant and confirm, in the manner and form prescribed by its by-laws, such degrees in- medicine to such students or others, whom by their proficiency in learning or other meritorious distinction, they shall deem entitled to them, as are usually conferred in other colleges and universities, and to grant to such graduates such diplomas or certificates under their common seal, as may authenticate and perpetuate the memory of such graduation.” Now we look in vain for any such authority among the powers which shall belong to a corporation established under the provisions of this act; and if we do not find it there, we have not power to certify as to it.
In ICyd on Corporations, 61, the author speaks of powers existing in certain corporations, which, powers could not by common law be granted by the king, who at one time was supposed to have the exclusive power of creating corporations. In such case, says the author, recourse must be had to parliament to grant them, or confirm them when such had been granted by the king; as in the case of the powers exercised by the Universities of Oxford and Cambridge, and the College of Physicians in -London.
In this state there was, previous to 1791, no mode of obtaining a charter of incorporation except by act of assembly; and it is a sound principle, that even in such a charter, from the legislature, the corporation has no powers except what are expressly granted, or are necessary to effect the objects expressly granted. We have *many schools and academies for the advancement of learning; none of which, no institution except a college having express power by legislative enactment, have attempted to confer degrees or give diplomas ; and none of which has power to confer such degrees or grant diplomas unless so expressly given. There is a Medical Society, and a Medical Institute already in this city; and the members of those bodies are very much the same persons who propose to form this medical college. They understand perfectly, that their several acts of incorporation do not give the power asked by this fifth section.
We admit that men of higher grade in the departments of medical science, or of greater moral worth than many of the applicants for this charter are not to be found; but they have been mistaken as to the duty and authority of this Court, in the premises. Wherever we have authority to certify, we are bound to certify: if Are have authority to certify, and thus in effect incorporate this college with these powers, we must if applied to, grant a similar charter with similar powers to the physicians of every county and toAvn in the state; Ave have no more right to decide on the degree of medical science in the applicants, than on the piety of a congregation of any religious sect, Avho apply to us to certify to a proposed charter of incorporation; and this *456might place the degree of doctor of medicine in a situation somewhat similar to what was threatened by a celebrated minister of France, who said he would create so many dukes, that it would be a shame not to be a duke, and no honor to be a duke.
The degrees conferred in colleges are not offices or appointments, but they confer honour, influence and respectability to a certain extent. The power of conferring such degrees was never meant to be put in such a situation that the attorney-general and this Court were bound to concur in granting it to any association which wished to be incorporated for literary or scientific purposes, and this without the power of inquiring as to the qualifications of the applicants, to exercise such power with advantage to the community, or advancement of medical science.
We repeat, the act of 1791 authorises us to certify on the application for a charter by any literary, charitable or religious association, who wish to be a corporation, or body politic, with a right of perpetual succession, of a common seal, of suing and being sued, of making by-laws and holding property of a yearly value not exceeding $2000. These powers are specified in that act. Our authority extends no further; and when an association wishes other authority,, or other or greater powers, such can only be obtained from the legislature of the state.
Application denied.